Title: To John Adams from Timothy Pickering, 18 August 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Trenton Augt. 18th 1798

This week the public offices have been removed to this place, on account of the malignant fever which has again visited Philadelphia.
Last Evening I was honoured with your letters of the 10th & 11th. and to-day I shall forward by the mail, Worrall’s pardon, and the Commission for Mr. Sitgreaves.
Your answers to the addresses from Hamilton county and Cincinnati, in the Northwestern Territory I will forward by the first mail, which will not be till next Thursday, for that country. You mention the address from Hamilton County as inclosed; but I found it not; nor the address from Cincinnati: If you will be pleased to transmit them, I will publish them, with your answers. Mr. Harper is gone to the Southward.
Agreeably to your direction I send herewith a packet containing two copies of the laws of the last session of Congress. I send also twelve blank permits, for clearing vessels, for your signature.
Last evening I received a letter from Mr. Stoughton, the Spanish Consul at Boston, desiring a blank permit might be forwarded for your signature, to authorize the Collector at Marblehead to clear out the brigantine St. Rosalia, alias the Fortune, Captain Lewis Farare commander, for Genoa. The letter of the Consul and that from the Collector therein referred to, I have the honor to inclose. The law on this subject your will find at page 129 of the acts of the last session. It is clear that the permit requested does not apply in the case of the Rosalia: she is bound to Genoa, as alledged on a mere commercial voyage, and therefore cannot be cleared out unless the owner or factor give bond, agreeably to the 2d section of the act, and its amendment at page 237. The last section of the original act is explicit; That the President is authorized to grant permits only in two cases—to wit, when a vessel shall be employed in any purpose of political or national intercourse—and to aid the departure of French persons with their goods and effects.
By the British packet I received a private letter from Mr. King of which an extract, being the interesting part, is inclosed. His public letters also contain much interesting information. One respects the duties on imports and exports about to be imposed by the British parliament, some of which will materially affect the commerce of the U. States; the letter with the printed resolutions of the house of commons and the bill founded upon them, I have handed to the Secretary of the Treasury. Mr. King made the requisite representations on this subject to Lord Grenville and Mr. Pitt.
Mr. King says that the instructions and dispatches of our envoys to France were published in London on the 15th of May, and immediately afterwards translated into French, and thro’ a variety of channels sent into France: that they had Paris papers to the 30th of May, which were entirely silent upon the affairs of the U. States: that he had heard by the way of Holland, that about the 14th of May Mr. Gerry informed some of our countrymen at Paris, that Talleyrand had told him that the Directory would soon enter upon the affairs of the U. States, and that he (Mr. G.) thought it probable that the Directory would now consent to terms that we could with honor and advantage accept. He had from the same quarter been informed that two American vessels had been released in some of the tribunals of France. He could readily believe both accounts; and that Mr. G. might come home charged with some soothing, but insidious propositions from the French Government. He says that the conduct of our government towards France is applauded and admired by all parties.
The Toulon fleet, consisting of 400 transports, convoyed by 13 sail of the line and as many frigates, departed from Toulon the 19th of May: Lord St. Vincents was then off Cadiz with 25 sail of the line: secret orders had been dispatched to Sir Roger Curtis to quit the Irish station and join Lord St. Vincent with 10 sail of the line. This reinforcement probably joined Lord St. Vincent by the 22d of May. And immediately after the junction, Ld. St. Vincents, leaving a sufficient force to block up Cadiz and watch the Gut of Gibraltar, was to enter the Mediterranean, to look for and fight the Toulon fleet, which had Buonaparte on board.
It appears that Russia is endeavouring to form a new coalition against France: but difficulties are to be overcome, and particularly to bring together Austria and Prussia. Russia has recently promised to aid England as far as possible; and 10 ships of the line and frigates were soon to appear in the North seas. The authenticity of the proclamation which has lately appeared in the name of the emperor Paul, relative to a fleet to oppose the French on account of their unjust proceedings against neutral commerce, seems to be doubted.
I send herewith a pamphlet of Dumourier, entitled “Tableau Spéculatif de l’Europe.” An English translation is also come to hand, which I have taken the liberty to retain till I shall read it.
I have the honour to be, / with great respect, / sir, your most obt. servt.
Timothy Pickering